The tax limitation amendment cannot be questioned on the ground that it conflicts with pre-existing provisions of the constitution; on the contrary, if there is a real inconsistency, the amendment must prevail because it is the latest expression of the will of the people. 6 Rawle C. L. 48. In such case there is no room for the application of the rule as to harmonizing inconsistent positions. And, under general principles of construction, effect should be given to every part and every word of the amendment, if possible, and, unless there is some clear reason to the contrary, no portion should be treated as superfluous. Marbury v. Madison, 1 Cranch. 137.
The next to the last sentence in the amendment provides: "The legislature shall have authority to tax privileges, franchises, and incomes of persons and corporations and to classify and graduate the tax on all incomes according to the amount thereof and to exempt from taxation, incomes below a minimum to be fixed from time to time, and such revenues as may be derivedfrom such tax may be appropriated as the legislature mayprovide." *Page 547 
It is apparent that the electorate in ratifying the amendment recognized that the taxes thereunder would be necessarily reduced from what had formerly obtained, and that under some circumstances the individual units of government would be unduly restricted. There was no intention to repudiate debts or to cease to provide for the functioning of an orderly system of government.
Constitutional provisions, like a statute, must be construed with reference to the object to be accomplished, and when the real purpose is apparent, the language must be construed so as to carry the purpose into effect; mere words yielding to intent. It is not to be presumed that the portion of the amendment which I have italicized was inserted without reason, or that a result was intended inconsistent with the judgment of men of common sense guided by reason.
I am of opinion that the constitutional amendment is plainly open to the construction sought to be imposed upon it by the legislature in the act (Committee Substitute for House Bill No. 64) before us. If the power exercised by the legislature in the enactment of a statute is legislative in character, the Court cannot inquire into the wisdom of the legislation, but can enforce only such limitations as the constitution imposes. All questions of public policy are, except as controlled by constitutional limitations, for the legislature.
The companion act (Committee Substitute for House Bill No. 63) declares, among other things: "And the legislature finding that only by this method can adequate constitutional levies be made available for the different levying bodies for the state, this act, therefore, contemplates," etc. It is needless to state that a legislative declaration, though not necessarily controlling, is entitled to great weight. Every possible presumption of validity should be brought to the aid of the questioned statute and the presumption should prevail until the contrary is shown beyond a rational doubt. Such is unquestionably the law in all jurisdictions.
When the tax limitation amendment, in its entirety, is read in conjunction with section 6, Article X, of the Constitution, relied upon in the majority opinion, it is clear that the rigor of the words of the latter section are shorn of their original meaning. Such construction of the amendment goes no further *Page 548 
than to sanction an appropriation for certain specific purposes of revenues derived from the taxes imposed by the legislature on privileges, franchises and incomes. Power to do this is expressly conferred by the limitation amendment, providing that the revenues from the sources mentioned may be appropriated in such manner as the legislature may provide. In fact this conclusion is warranted by the express language of this Court in Bee v. City of Huntington, 114 W. Va. 40, 171 S.E. 539, that: "The people may, under the amendment, vote an increase of fifty percent in direct levy, and through their representativesin the legislature, augment the revenues by indirect taxation." If the statute successfully passes the test prescribed by the Constitution, it is valid, and is a law regardless of whether a few or many deem it a good or an unwise law. The only inquiry which the judicial department may lawfully make is whether the statute is valid or invalid.
While I am in full accord with the reasoning and conclusions set out in the dissent filed by Judge Hatcher, I submit the foregoing note as an added reason for upholding the constitutionality of the act in question.
NOTE BY JUDGE LITZ:
I do not share the opinion of my associate, Judge Kenna, that direct levies may be laid under the scheme he proposes in excess of the constitutional limitation without violating its terms as interpreted by the rulings in the Finlayson and Bee
cases. The error in the proposal (aside from those decisions) results from the assumption that the limitation applies only to legislative action. The argument from this premise seems to be that as the levies to meet the debts may be laid in the absence of an enabling act, the amendment is not violated by the legislature authorizing levies for other purposes to the extent of the limitation. The limitation is not confined to legislative sanction, but inhibits direct levies by fiscal bodies in excess of the respective aggregates enumerated in the classifications of property for taxation. It was so held in theFinlayson and Bee cases. The latter case expressly decides that only such levies as may be left within the limitation after providing for the current requirements of debts may be *Page 549 
allocated to current expenses of government. The plan proposed by Judge Kenna, in my opinion, is but a repetition of the device contained in House Bill 314, considered in theBee case. The only difference in the two plans is that House Bill 314 permitted the use of all levies within the limitation for current costs of government while the present proposal would allocate only a part of the levies to that purpose before paying debts. An extension of levies under the limitation, by its express terms, must come from the people and not from the legislature or the courts.
Being of opinion that the rulings in the Finlayson and Bee
cases should be strictly adhered to, I respectfully disapprove of the proposed plan.
Judges Hatcher and Woods concur in these views.